NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 04/21/2021 has been entered. Claim(s) 2-4 are canceled. Claims 1 and 5-15 remain pending and have been examined below. The amendments to claims have overcome the rejections under 35 U.S.C. 112(b) and these rejections are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see page 5, filed 04/21/2021, with respect to the objection of the disclosure have been fully considered and are persuasive.  The Objection of the disclosure has been withdrawn. 
Allowable Subject Matter
Claims 1 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 (Currently Amended), the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious “wherein a ratio of the diameter of the curvature of the projection to the radius of the curvature of the channel is from 0.5 to 0.7” together in combination with the rest of the limitations in the independent claim.
	Claim(s) 5-15 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/SHAY KARLS/Primary Examiner, Art Unit 3723